Citation Nr: 1445066	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO. 11-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and the Appellant's daughter




ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to February 1955. The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Appellant and her daughter testified at a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in April 2014. A transcript of the hearing is associated with the electronic claims file.

The Board remanded the issues on appeal for additional development in May 2014 and July 2014. The requested opinions having been obtained, the Board finds that the directives have been substantially complied with and the matter is again before the Board. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran died in December 2007. The underlying cause of death listed on his death certificate was liver cancer.

2. At the time of the Veteran's death, service connection was in effect for malaria, rated at a noncompensable level.

3. The Veteran's liver cancer was not present within one year after the Veteran's discharge from service, and is not shown to be etiologically related to the Veteran's active service or service-connected disabilities.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Appellant's claim. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).




A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cause of death claims, VA must also provide notice of the conditions, if any, for which a veteran was service connected at the time of death, an explanation of the evidence and information required to substantiate a dependency and indemnity (DIC) claim based on a previously service-connected condition, and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

VA issued a VCAA letter in January 2009, prior to the initial unfavorable adjudication in February 2009. This letter advised the Appellant of the evidence necessary to substantiate her claim, the evidence VA would obtain, and the evidence the Appellant must provide. It further informed the Appellant of the additional information necessary in DIC claims, in accordance with Hupp v. Nicholson. Id. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, the AVLJ noted the current appellate issue at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history. The Veteran demonstrated through his testimony that he had actual knowledge concerning what is required to substantiate his claim. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. Private treatment records identified or submitted by the Appellant have been associated with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA medical opinions were obtained in May 2014 and August 2014. The opinions are adequate because the reviewing physicians reviewed the claims file and provided a sufficient supporting rationale for the opinions. Based on the foregoing, the Board finds the medical opinions to be thorough, complete, and sufficient bases upon which to reach a decision on the Appellant's claim for service connection for the Veteran's cause of death. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and obtained adequate medical opinions, its duty to assist in this case is satisfied.
II. Merits of the Claim

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability. 38 C.F.R. § 3.5 (2013). Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the Veteran's death. 38 C.F.R. § 3.312 .

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 C.F.R. § 3.303. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests a malignant tumor to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service. 38 C.F.R. §§ 3.307, 3.309.

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death. The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a). 

A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The Appellant contends that the Veteran's death was the result of his military service, and specifically that the Veteran's service-connected malaria and the quinine he used to treat it caused or contributed to his liver cancer. The cause of death on the Veteran's death certificate was liver cancer. At the time of his death, the Veteran was service connected for malaria at a noncompensable level. 

VA medical opinions from December 2008, May 2014, and August 2014 are of record. The December 2008 opinion is contained in a VA treatment record, and notes that malaria can adversely affect diverse organ systems, including the heart and liver, and that therefore there is a distinct possibility and even probability of a connection between the initial infection and the later symptoms of cardiac and hepatic involvement. However, the opinion does not specifically indicate that the Veteran's malaria caused or contributed to the Veteran's cancer, thus rendering it of minimal probative value. See McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006). 

The May 2014 physician opined that it was less likely than not that the Veteran's malaria and use of quinine aggravated or caused the small cell lung cancer with metastases to the liver and adrenal glands. This opinion was based on the fact that there is no evidence of a relationship between malaria and the development of lung cancer with metastases to the liver and adrenals and that at the time of death the Veteran did not have any signs of active malaria. Further, it was noted that the physician's desk reference for drug and medicine leaflets was silent for any indication of a link between quinine use and liver metastasis secondary to small cell lung cancer. Finally, the physician noted that small cell lung cancer is well known to metastasize to the liver, which was likely the cause of the Veteran's liver cancer.

An August 2014 addendum opinion was also obtained to analyze the competing opinions. The August 2014 physician first indicated that while the Veteran's cause of death was listed as liver cancer, it is most likely that the Veteran died from small cell lung cancer which spread from the lungs to the liver. This is based on the fact that small cell cancers are not medically shown to originate in the liver, and that the Veteran's medical records, specifically his CT scan results, are consistent with small cell lung cancer that spread to the liver. Thus, the physician determined that the Veteran's cause of death was likely metastatic small cell lung cancer. The physician noted no other cancer diagnoses.

The physician then opined that it was less likely than not that the Veteran's service-connected malaria caused or contributed to the Veteran's death, stating that malaria is not related to development of or risk for small cell cancer of the lung or any other location. The physician noted that the December 2008 opinion is irrelevant, as there was no clinical evidence of active malaria following the Veteran's separation from service, which was shown by the fact that July 1994 test results were negative for antibodies for all four types of malaria. Further, it was noted that a history of malaria over 50 years prior to death would not have influenced the Veteran's course as there is no evidence of residuals attributable to malaria.

Turning to the issue of quinine, the physician found that it was unlikely that the Veteran's cause of death was aggravated by malaria or quinine use. First, there was no clinical evidence supporting a finding of on-going malaria at the time of death or any residuals from malaria. Further, the physician found that any influence from the prior use of quinine would be negligible and would not have influenced the Veteran's clinical course due to the extremely poor prognosis for any individual with such widespread cancer.

Finally, the examiner noted no evidence of an association between the Veteran's service and his small cell lung cancer. The Veteran's service treatment records were noted to be silence for any event, occurrence, or condition, related to military service that would have increased the Veteran's risk for small cell lung cancer or would have influenced his clinical course in any manner. As the August 2014 opinion is well supported by medical literature, based on accurate facts, and contains a thorough and well-reasoned rationale for all opinions expressed, the Board finds that the opinion is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05.

VA treatment records are, outside of the December 2008 opinion, silent for any indication that the Veteran's malaria in any way caused or contributed to his metastasized small cell lung cancer.

As to whether service connection may be warranted on a direct basis, or on a presumptive basis for a small cell lung cancer manifesting within one year after service, the Board finds it may not. It is uncontroverted that the disease which is listed as the cause of the Veteran's death was not present in service, with the condition not being shown until approximately September 2007, many years following his service. Thus, presumptive service connection for chronic diseases, such as tumors is not applicable in this case. 38 C.F.R. §§ 3.307(a)(3) , 3.309(a). Service connection under 38 C.F.R. § 3.303(d) (whether all the evidence, including that pertinent to service, establishes that the disease was incurred in service) must be considered. Here, there is no evidence showing that the condition that caused death was incurred in service.

The condition that caused death, specifically metastasizing small cell lung cancer, was not present in service or for many years thereafter. The Board finds the VA medical opinions against the claim, rendered in May and August 2014, to be the most competent and probative evidence of record regarding the etiology of the Veteran's small cell lung cancer in relation service, and outweigh the December 2008 VA opinion that it is probable that malaria influenced later hepatic symptoms.

The Board acknowledges that the Appellant believes that the Veteran's malaria and quinine use contributed to and was a direct cause of his death, but the preponderance of the medical evidence is against a finding of any relationship between the Veteran's malaria and quinine use and his cause of death. Nor is there any other competent evidence of record linking the Veteran's cancer to his service. Further, as a layperson, the Appellant is not competent to attribute the Veteran's symptoms and diagnosis to malaria or quinine use. Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

Accordingly, for the above reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death. As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


